UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7225



DAVID MEYERS,

                                                Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director       of   the   Virginia
Department of Corrections,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:07-cv-00052-RGD)


Submitted:   October 11, 2007                Decided:   October 18, 2007


Before MICHAEL and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Meyers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David Meyers seeks to appeal the district court’s order

and judgment dismissing his 28 U.S.C. § 2254 (2000) petition for

failing to exhaust. We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.
257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

March 27, 2007.   The notice of appeal was filed on May 31, 2007.1

Because Meyers failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.2   We dispense with oral argument because the facts and



     1
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).
     2
      Even if Meyers intended to bring his habeas corpus petition
against the U.S. Marshals for allegedly issuing an illegal
detainer, the notice of appeal is still untimely because it was not
filed within sixty days after entry of judgment. See Fed. R. App.
P. 4(a)(1)(B),

                               - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -